UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 5th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2013 Date of reporting period:March 31, 2013 Item 1. Report to Stockholders. CSC Small Cap Value Fund SEMI-ANNUAL REPORT | March 31, 2013 www.CoveStreetFunds.com THIS PAGE INTENTIONALLY LEFT BLANK LETTER TO SHAREHOLDERS (unaudited) CSC SMALL CAP VALUE FUND|Semi-Annual Report 2013 DEAR FELLOW SHAREHOLDER: We are officially in “Energizer Bunny” territory as we close the first half of the fiscal year with very strong gains for the stock market as represented by the Russell 2000® Index. We arereasonablypleased with our own performance, whichmostlykept up with the Joneses despite our higher than normal level of cash, a result of what turned out to be a fairly active quarter for selling (as we detail below). We also experienced material new cash inflows, which given our conservative nature, were not immediately thrown into the market, proving once again the futility of attempting even subtle timing. Our goal for the portfolio remains unchanged: be competitive in strong markets and outperform in down markets. TOTAL RETURN (%) as of March 31, 2013|Symbol CSCSX 6 MONTH 1 YEAR 3 YEAR 5 YEAR 10 YEAR INCEPTION (9/30/98) CSC Small Cap Value Fund - Investor Class without sales charge reflecting 3.50% sales charge 9.13 Russell 2000® Index 8.24 8.27 Russell 2000® Value Index 7.29 9.42 Russell 2500™ Value Index 8.81 Performance shown for the period September 30, 1998 to January 20, 2012 reflects performance for CSC Small Cap Value Fund, a series of CNI Charter Funds, the predecessor to CSC Small Cap Value Fund “The Fund”. The Fund has the same portfolio manager and substantially similar investment strategies to the predecessor fund. Performance without the sales charge does not reflect the current maximum sales charge of 3.50%. Had the sales charge been included, the Fund’s returns would have been lower. Returns for periods greater than 1 year are annualized. The performance data quoted represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance quoted. For performance data current to the most recent month end, please call 1-866-497-0097. The gross expense ratio is 2.22%. Investment performance reflects contractual fee waivers in effect through 5/31/2014 to keep the expense ratio (excluding acquired fund fees and expenses, brokerage commissions, interest, taxes and extraordinary expenses) at or below 1.69% (Expense Cap). In the absence of such fee waivers, total return would be reduced. Effective January 28, 2013, The Fund imposes a 2.00% redemption fee on shares sold within 60 days of purchase. Performance data does not reflect the redemption fee. If it had, return would be reduced. While the first quarter of the calendar year has tended to be seasonally strong, what we have seen appears to be the beginning of a global shift out of bonds and into stocks based on a fairly obvious relative valuation discrepancy. Whatever you might have to say about the problems in the world, equities seem very clearly to be the best house in a bad neighborhood. 1 LETTER TO SHAREHOLDERS (unaudited) CSC SMALL CAP VALUE FUND|Semi-Annual Report 2013 WHAT HAPPENED 6 Months ending March 31, 2013|Symbol CSCSX AVERAGE WEIGHT RETURN CONTRIBUTION TOP 5 CONTRIBUTORS (%) (%) (%) SPARTECH CROSSTEX ENERGY SEALED AIR LIVE NATION ENTERTAINMENT JEFFERIES GROUP AVERAGE WEIGHT RETURN CONTRIBUTION TOP 5 DETRACTORS (%) (%) (%) CENTRAL GARDEN & PET, CLASS A -32.01 -1.42 APPROACH RESOURCES -17.58 -0.91 ARTIO GLOBAL RESOURCES -32.03 -0.90 AVID TECHNOLOGY -32.40 -0.53 GLOBAL CASH ACCESS HOLDINGS -9.84 -0.31 The 5 Contributors measure the top five contributors to the portfolio’s total return and the 5 Detractors measure the five bottom contributors to the portfolio’s return. Average Weight shown is a calculation of the average percentage held of each included company over the course of the six month period ending March 31, 2013. Return is the total return for each included company over the course of the six month period ending March 31, 2013. Contribution is a ranked measure of how each included company contributed to the Fund over the course of the six month period ending March 31, 2013. We had some very nice gains in an eclectic group of stocks. Specifically, some of our biggest winners during the first half were Crosstex Energy and Sealed Air. Crosstex is a midstream oil and gas company that is the General Partner (GP) of a Master Limited Partnership. As new pipeline assets came online and the company was able to increase its cash flow, the GP benefitted disproportionately. As the market recognized the value accruing to the GP, the stock increased 39.6%, but we believe the stock remains undervalued. Sealed Air generated a 57.7% return in the first half and a 75% return from our initial purchase last August; we only wish investing were always this easy. The investment team was intimately familiar with Sealed Air as it was a long-term holding in large cap portfolios at our predecessor firm. The former CEO led a terrible acquisition of Diversey, a transaction that in our opinion made little strategic sense given Sealed Air’s existing core packaging businesses. The company levered its balance sheet to do the deal and to complete the hat trick of bad ideas, Diversey radically increased Sealed Air’s exposure to the European economies. After a dismal earnings report, Sealed Air cratered to $13 a share, a price that in our eyes represented an absurd valuation that reflected investor disgust as much as anything else. We saw a $24 value, a legitimate de-levering plan, and the high likelihood of a management change. What we did not anticipate is how quickly we would see all three factors come to fruition and we gratefully returned the stock to more enthusiastic owners. 2 LETTER TO SHAREHOLDERS (unaudited) CSC SMALL CAP VALUE FUND|Semi-Annual Report 2013 Sealed Air also has something in common with two other sales in the quarter. SEI, Idex, and Sealed Air all reached $5 billion in market capitalization, a number which represents the limit of “good taste” for a small cap portfolio. While “fair value” was the over-riding reason for a sale in each case, we do lean toward a stock being a source of funds at that capitalization level. We have several other candidates in the same bucket, a situation that is the primary reason why our “turnover” of holdings this year looks like it will remain elevated from historical levels. SEI is an odd bird with four financial services segments, including investment management and providing software and services to banks and investment managers. The stock got silly cheap early last year in a market downturn and due to a high level of frustration with what one might call the “outrageous” level of spending on a new software system for Trust Banks that is way behind schedule and way over-budget. The investment management business has had a nice rebound with the market and there is some justified optimism that the big spend is behind the company. But our sense was that the stock at $29 reflected a fair amount of that optimism. The largest detractors in our first half were Central Garden & Pet, Avid Technology, and Approach Resources. Long-term investors are likely familiar with Central Garden & Pet as it has been owned on and off for a number of years. This producer of gardening and pet supplies is in the middle of a complicated but necessary restructuring and just as tangible signs of progress were beginning to show, the CEO/controlling shareholder decided to change course without warning. The man who was running the turnaround and who we believed was in line to be the CEO was “demoted” to consultant and a board member was elevated to CEO. Investors reacted very unfavorably (and correctly) to this change and the stock fell 32%. We still believe the stock is quite undervalued, but given the risks inherent in the turnaround and the management turnover, we have reduced our exposure to the company under the theory of “risk-weighting” what is still a very cheap stock. Avid Technologies is a provider of content creation products for film, video, audio, and broadcast professionals. With a cash-rich balance sheet and hence time to spare, we became interested when the company sold its consumer division and the CEO articulated ambitious margin targets. Things have not gone as planned, however, as the aforementioned CEO has “resigned” and the company recently delayed the filing of its annual report due to issues surrounding the accounting of revenue—product or service? We do not believe these are material issues, but the stock gave up our early gains and fell 32.4% during the first half. The new CEO is well-regarded, is coming off a very successful “build and sell” in his previous CEO role, and we think the stock remains very inexpensive to its long term earnings potential. We bought more. On the sales activity front, we have been quite active, parting ways with Liberty Ventures, Sealed Air, SEI, and Idex. First, Liberty Ventures was a tracking stock that “spun” off from Liberty Interactive. Given that we have invested in Liberty entities for many years, we watched the transaction closely. When the stock’s initial trading price was well below our estimate of intrinsic value, we quickly began buying shares in the low-to-mid $40 range. What we saw was that the cash on the balance sheet and stakes in publicly traded companies such as Expedia and TripAdvisor were worth far more than the market value, even after accounting for the value of some very complicated deferred tax liabilities. Over the next few months, both Expedia and TripAdvisor continued to perform well and the market corrected for the initial misevaluation. By the time the stock reached the mid-$70s, our perceived “margin of safety” was gone and we exited with a very nice profit. We have been fortunate enough to find some replacements, a task that has gotten more difficult with the rise in the market. We have full positions in Forestar and GrafTech, and we are still building positions in three others. Forestar is a somewhat wacky company with exposure to the real estate, timber, and oil and gas sectors. Specifically, the company owns timberland in Georgia, vacant and developed lots (mostly) in Texas, and oil and gas assets in North Dakota, Kansas, and Nebraska. Forestar represented a perfect stock for the two analysts to “team tackle,” given one’s background in commercial real estate and the other’s newfound love for oil and gas. In short, based on a conservative sum of the parts analysis that includes no appreciation in land values or value creation from 3 LETTER TO SHAREHOLDERS (unaudited) CSC SMALL CAP VALUE FUND|Semi-Annual Report 2013 the acquisition of Credo Petroleum, we believe the stock is worth $25. Fortunately for us, the ever-efficient Mr. Market gave us an opportunity to buy the stock at around $18 (down from $20) when the company announced a convertible debt offering that created a flurry of activity within the convertible arbitrage community. Since then the stock has rallied and was one of the biggest winners during the most recent quarter. GrafTech also falls under the heading of old dog and old tricks, as it is a former fund holding from the late 1990’s. Its primary product is Graphite Electrodes, which are a crucial element in the making of steel via the Electric Arc Furnace method, a technique which costs less, is more flexible and is more environmentally sensitive. The industry is a small oligopoly with better than expected economics, but it is still at its core a supplier to the steel industry and the steel industry is hurting. We purchased the stock at book value after a sickening decline and we are highly confident that this stock has the potential to reach normalized earning power and be a superior performer. One of the hardest things to conquer as a value investor is the concept of “price.” The industry remains mired in fascination with abstract prices like 100, 1,000, 14,000, previous highs, new lows, etc. The stock is up x% from x dollar price; it is down x% from x price. There is also much in print and general fretting in regard to “price action,” with lots of attention paid to where the stock has “been” and how this move relates to other moves, as in “the largest move since last December 12th.” Even if this is complete nonsense (and if you disagree you are welcome to put this down and turn on CNBC), there remains a behavioral finance tendency to anchor an investment decision to an irrelevant price point. Here is a simple example: let’s say the manager buys Hewlett Packard for Client A at $24 thinking it easily represented value in the mid $30’s. Six months later, he buys the stock at $15 for client B who just walked in the door. With the stock presently at $22, rest assured there will be two very different discussions at upcoming client meetings, even though little has changed regarding the original assessment of value. The range of emotions, both internally and externally driven that can potentially intrude on the most rational course of action is wide and potentially counterproductive. The mini-takeaway is that an investment firm needs to be intellectually structured to feign indifference to the original cost basis as long as the thesis remains that the valuation at current prices represents enough of a perceived “margin of safety” to justify an affirmative answer to the question: would we buy it if we didn’t already own it at this price? On a related note, Mindy Grossman, the CEO of The Home Shopping Network, came into my office in the summer of 2009 with HSNI at $16. I was intimately familiar with the home shopping industry via a large (and continuing) investment in Liberty Interactive’s QVC entity and I continue to think it represents a superior economic retail beast vis-à-vis brick and mortar stores. While the distribution breadth of QVC creates superior margins to those of HSNI, there was a perfectly rational path to narrow the difference. Mindy said all the right things, seemed perfect for the job, and a valuation in the low 20’s seemed very reasonable given a reasonable upward margin path. It was one of those meetings where you felt like running to the trading desk and buying after its conclusion—good business, good value, good people—and it fit right in the middle of the competence roadhouse. It all made sense until someone raised his hand and said, “but the stock was $1 five months agoshouldn’t we wait until it pulls back?” Anyone who has been in this industry long enough knows investing is not a purely rational process and you could just hear the mental wheels turning as that statement floated in the ether. The principle at hand here is that in a pure vacuum, there are only two things worth knowing: what market price is available today to buy and sell, and what is the security reasonably worth? What it was and where it came from should not matter. But we don’t live in a vacuum and both the current price of a security relative to a personal anchoring as well as our imprecise estimate of intrinsic value incorporate some bias as to whether we feel bullish or bearish. It’s annoying but it is a fact to be reckoned with as part of an investment process. Every institutional investor feels slightly smarter than the average bear and there is nearly infinite temptation to express this Wobegon DNA in an attempt to “add value” through being slightly cuter than one should be. So yes, 4 LETTER TO SHAREHOLDERS (unaudited) CSC SMALL CAP VALUE FUND|Semi-Annual Report 2013 I talked myself out of buying HSNI at $16 on the premise that I would “buy it on the next dip.” The dip came 18 months later at $22 down from $30. We still own the stock today at $55 in small cap portfolios. The huge takeaway is that doing serious work and getting it right is more important than playing around for a 6% tactical move to make yourself feel like the smarter bear this week. Note to self. This is all quite relevant within the grander scale of global asset allocation in today’s world. How should investors view the attractiveness of stocks versus fixed income and a number of other asset classes, given the terrific absolute and relative performance of equities over the past 18 months? Substitute S&P 500 for HSNI and I think that pretty accurately describes the mood of the investment world today. The Cove Street anchor is: What is it worth? Where is it trading? Is there a big enough difference between the two to suggest activity is worthwhile? Repeat note to self. That is somewhat all we have to say on the matter, since in the absence of any custody arrangements in Cyprus, much of the current investment universe looks very similar to that discussed at length in our last Fund letter. The world remains an oasis of economic oddities and conundrums with any variety of unpleasant outcomes still possible. But Stocks have generally led fundamentals and thus we are not particularly perturbed by the handwringing that “stocks are ahead of themselves.” Either we are going to have better economic growth in the next 18 months and thus stocks are pricing correctlyor we are not. If we don’t see the growth then stocks will fall somewhat, and we would frankly welcome the opportunity to back and fill as to make the value-focused life a bit more rewarding. (See note to self.) We have not built wildly bullish growth estimates into our numbers nor are we discounting cash flow at the Fed’s 2% suggested discount rate. We also have a number of internal improvement candidates that we think can produce returns even in a less than benign environment. We continue to look askance at predictions that US equities have the lowest expected return of major global asset classes, particularly when its major progenitor and his daughter were protesting in front of the White House recently to stop job creation in the form of the Keystone XL Pipeline. (It was reported that GMO’s Jeremy Grantham and his daughter were arrested; however, according to Pension and Investment Age, Grantham himself was not.) Equities as an asset class seem to us reasonably valued on absolute terms and very attractive vis-à-vis many alternatives. The much ballyhooed flow into equities, if indeed a fact versus a theory, appears to be in the early innings at least given what we see in our institutional meetings. Best Regards, Jeffrey Bronchic, CFA Chief Investment Officer Shareholder, CSC Small Cap Value Fund Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. 5 LETTER TO SHAREHOLDERS (unaudited) CSC SMALL CAP VALUE FUND|Semi-Annual Report 2013 TOP 10 EQUITY HOLDINGS as of March 31, 2013| Symbol CSCSX (%) CROSSTEX ENERGY LIVE NATION ENTERTAINMENT APPROACH RESOURCES FORESTAR GROUP NEUSTAR FAIR ISAAC GLOBAL CASH ACCESS holdings COINSTAR ALLEGHANY CORELOGIC Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. Current and future portfolio holdings are subject to risk. Please refer to the Schedule of Investments for a complete list of holdings. Mutual fund investing involves risk. Principal loss is possible. There is no assurance that the investment process will consistently lead to successful results. Value investing involves risks and uncertainties and does not guarantee better performance or lower costs than other investment methodologies. Investments in smaller companies involve additional risks such as limited liquidity and greater volatility. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. Concentration of assets in a single or small number of issuers, may reduce diversification and result in increased volatility. The Russell 2000® Index measures the performance of the small-cap segment of the U.S. equity universe, representing approximately 10% of the total market capitalization of the Russell 3000® Index and the Russell 2000® Value Index includes those Russell 2000® Index companies with lower price to book ratios and lower forecasted growth values. The Russell 2500™ Value Index measures the performance of the small to mid-cap value segment of the U.S. equity universe. The S&P 500 is an index based on the market capitalizations of 500 leading companies publicly traded in the U.S. stock market as determined by Standard & Poor’s. One cannot invest directly in an index. Market cap is the market price of an entire company, calculated by multiplying the number of shares outstanding by the price per share. Any tax or legal information provided isn’t an exhaustive interpretation of some of the current income tax regulations. Investors must consult their tax advisor or legal counsel for advice and information concerning their particular situation. Neither the Fund nor any of its representatives may give legal or tax advice. Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. Book value refers to a calculation of the total assets of a company minus total liabilities. The Cove Street Small Cap Value Fund is distributed by Quasar Distributors, LLC. 6 INVESTOR CLASS PERFORMANCE (unaudited) CSC SMALL CAP VALUE FUND|Semi-Annual Report 2013 VALUE OF $10,000 INVESTMENT as of March 31, 2013 RATES OF RETURN (%) as of March 31, 2013 7 INSTITUTIONAL CLASS PERFORMANCE (unaudited) CSC SMALL CAP VALUE FUND|Semi-Annual Report 2013 VALUE OF $25,000 INVESTMENT as of March 31, 2013 RATES OF RETURN (%) as of March 31, 2013 8 EXPENSE EXAMPLE - MARCH 31, 2013 (unaudited) CSC SMALL CAP VALUE FUND|Semi-Annual Report 2013 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions, and (2) ongoing costs, including management fees; distribution (12b-1) fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (October 1, 2012 – March 31, 2013). ACTUAL EXPENSES For each class, the first line of the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expense that you paid over the period.Simply divide your account valueby $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES For each class, the second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. BEGINNING ENDING EXPENSES PAID ACCOUNT VALUE ACCOUNT VALUE DURING PERIOD 10/1/12 3/31/13 10/1/12 - 3/31/13(1) Investor Class Actual (2) Investor Class Hypothetical (5% annual return before Expenses) Institutional Class Actual (2) Institutional Class Hypothetical (5% annual return before expenses) (1) Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 1.69% and 1.44% for Investor Class and Institutional Class, respectively, multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half-year/365 (to reflect the one-half period). (2) Based on the actual returns for the six-month period ended March 31, 2013 of 13.08% and 13.21% for the Investor Class and Institutional Class, respectively. 9 HOLDINGS PRESENTATION (unaudited) CSC SMALL CAP VALUE FUND|Semi-Annual Report 2013 SECTOR ALLOCATION (% net of assets) as of March 31, 2013(1) TOP 10 EQUITY HOLDINGS (% net of assets) as of March 31, 2013(1) Crosstex Energy 5.3% Live Nation Entertainment 5.2% Approach Resources 5.0% Forestar Group 4.3% NeuStar, Class A 3.6% Fair Isaac 3.5% Global Cash Access Holdings 3.2% Coinstar 3.0% Alleghany 3.0% CoreLogic 2.9% (1) Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. 10 THIS PAGE INTENTIONALLY LEFT BLANK 11 SCHEDULE OF INVESTMENTS (unaudited) CSC SMALL CAP VALUE FUND|Semi-Annual Report 2013 COMMON STOCKS - 84.4% Shares Value CONSUMER DISCRETIONARY - 19.7% Central Garden & Pet, Class A * $ Cherokee Coinstar * HSN Live Nation Entertainment * Orient-Express Hotels, Class A * R.G. Barry Ruby Tuesday * ENERGY - 11.2% Approach Resources * Carbon Natural Gas * (a) Crosstex Energy FINANCIAL SERVICES # - 27.1% Alleghany * CoreLogic * Fair Isaac First Financial Bancorp Forestar Group * Global Cash Access Holdings * Hallmark Financial Services * Symetra Financial White Mountains Insurance Group HEALTH CARE - 4.0% PerkinElmer Teleflex MATERIALS & PROCESSING - 2.6% Greif, Class B PRODUCER DURABLES - 5.3% GP Strategies * GrafTech International * 12 SCHEDULE OF INVESTMENTS (unaudited) CSC SMALL CAP VALUE FUND|Semi-Annual Report 2013 COMMON STOCKS - 84.4% (continued) Shares Value TECHNOLOGY - 14.5% Avid Technology * $ GSI Group * NeuStar, Class A * PMC-Sierra * Tessera Technologies Westell Technologies, Class A * Total Common Stocks (Cost $27,261,314) SHORT-TERM INVESTMENT - 15.9% Fidelity Institutional Government Portfolio, 0.01% ^ (Cost $6,299,440) TOTAL INVESTMENT - 100.3% Total Investments - 100.3% (Cost $33,560,754) Other Assets and Liabilities, Net - (0.3%) ) Total Net Assets - 100.0% $ * Non-income producing security. (a) Security considered illiquid and is categorized in level 2 of the fair valuehierarchy. See note 2 and 3 in Notes to Financial Statements. # The Fund is significantly invested in this sector and therefore is subject to additional risks. See note 8 in Notes to Financial Statements. ^ Variable Rate Security - The rate shown is the rate in effect as of September 30, 2012. See Notes to Financial Statements. 13 STATEMENT OF ASSETS AND LIABILITIES (unaudited) - MARCH 31, 2013 CSC SMALL CAP VALUE FUND|Semi-Annual Report 2013 ASSETS: Investments, at value (cost $33,560,754) $ Receivable for capital shares sold Dividends and interest receivable Prepaid expenses Total assets LIABILITIES: Payable for investment securities purchased Payable for capital shares redeemed Payable to investment adviser Payable to affiliates Accrued distribution fees Accrued expenses Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated net investment loss ) Accumulated net realized gainon investments Net unrealized appreciation on investments Net Assets $ Investor Class Institutional Class Net Assets $ $ Shares issued and outstanding(1) Net asset value, redemption price and minimum offering price per share $ $ Maximum offering price per share ($31.55/0.9650) $ N/A (1) Unlimited shares authorized See Notes to the Financial Statements. 14 STATEMENT OF OPERATIONS (unaudited) - FOR THE 6 MONTHS ENDED MARCH 31, 2013 CSC SMALL CAP VALUE FUND|Semi-Annual Report 2013 INVESTMENT INCOME: Dividend income $ Interest income Total investment income EXPENSES: Investment adviser fees Fund administration & accounting fees Transfer agent fees Distribution fees - Investor Class Federal & state registration fees Audit fees Compliance fees Legal fees Trustee fees Custody fees Other Postage & printing fees Total expenses before reimbursement Less: Reimbursement from investment adviser (Note 4) ) Net expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAINON INVESTMENTS: Net realizedgain on investments Net change in unrealizedappreciation on investments Net realized and unrealized gain on investments NETINCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See Notes to the Financial Statements. 15 STATEMENT OF CHANGES IN NET ASSETS CSC SMALL CAP VALUE FUND|Semi-Annual Report 2013 Six Months Ended Year Ended March 31, 2013 September 30, (Unaudited) OPERATIONS: Net investment loss $ ) $ ) Net realizedgain on investments Net change in unrealizedappreciation on investments Netincrease in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Investor Class: (1) Proceeds from shares sold Cost of shares issued in exchange for Class N – Proceeds from reinvestment of distributions – – Payments for shares redeemed ) ) Increase (decrease) in net assets from Investor Class transactions ) Institutional Class: Proceeds from shares sold Proceeds from reinvestment of distributions – – Payments for shares redeemed ) ) Increase in net assets from Institutional Class transactions Class N: (Note 1) Proceeds from shares sold – – Proceeds from reinvestment of distributions – – Cost of shares exchanged for Investor Class shares – ) Payments for shares redeemed – ) Decrease in net assets from Class N transactions – ) Net increasein net assets resulting from capital share transactions DISTRIBUTIONS TO SHAREHOLDERS (from net investment income): Investor Class: (1) Institutional Class: – – Class N: – – Total distributions to shareholders – – TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period, including accumulated net investment loss of $(189,017) and $(108,617), respectively $ $ 16 STATEMENT OF CHANGES IN NET ASSETS CSC SMALL CAP VALUE FUND|Semi-Annual Report 2013 Six Months Ended Year Ended March 31, 2013 September 30, (Unaudited) TRANSACTIONS IN SHARES: Investor Class: (1) Shares sold Shares issued in exchange for Class N shares – Shares issued to holders in reinvestment of dividends – – Shares redeemed ) ) Increase (decrease) in Investor Class shares outstanding ) Institutional Class: Shares sold Shares issued to holders in reinvestment of dividends – – Shares redeemed ) ) Increase in Institutional Class shares outstanding Class N: (Note 1) Shares sold – – Shares issued to holders in reinvestment of dividends – – Shares redeemed in exchange for Class N shares – ) Shares redeemed – ) Decrease in Class N shares outstanding – ) Net increase (decrease) in shares outstanding ) (1) Prior to January 23, 2012, Investor Class shares were known as Class R shares. See Notes to the Financial Statements. 17 FINANCIAL HIGHLIGHTS (for a Fund share outstanding throughout the period) CSC SMALL CAP VALUE FUND|Semi-Annual Report 2013 INVESTOR CLASS(1) Year Ended September 30 Six Months Ended March 31, 2013 (Unaudited) PER SHARE DATA: Net asset value, beginning of period $ Investment operations: Net investment income (loss) ) ) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) Less distributions: Dividends from net investment income – – ) ) ) – Dividends from net capital gains – ) Total distributions – – ) Net asset value, end of period $ TOTAL RETURN(3) %(4) % )% % % )% SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in millions) $ Ratio of expenses to average net assets: Before expense reimbursement %(5) % After expense reimbursement %(5) % Ratio of net investment income (loss) to average net assets: After expense reimbursement )%(5) )% )% Portfolio turnover rate 46
